EXHIBIT 10.12

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS. ASTERISKS DENOTE OMISSIONS.

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into as of
October 8, 2007 (the “Effective Date”) by and between BAYER PHARMACEUTICALS
CORPORATION, a Delaware corporation with offices located at 400 Morgan Lane,
West Haven, CT 06516 (“Licensor”), and DARA BIOSCIENCES, INC., a Delaware
corporation with its offices located at 4505 Falls of Neuse Road, Suite 125,
Raleigh, NC 27609 (“Licensee”). Licensor and Licensee may be referred to herein
individually as a “Party” or collectively, as the “Parties.”

RECITALS

WHEREAS, Licensor owns certain intellectual property rights concerning PPARa ,
PPARg, or PPARd compounds that may be potential pharmaceutical product
opportunities;

WHEREAS, Licensee wishes to license such rights in order to research, develop
and commercialize such successful pharmaceutical products; and

WHEREAS, the Parties desire to enter into an agreement granting Licensee the
right to exploit such intellectual property rights on the terms described
herein.

Now, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows;

 

1. DEFINITIONS

1.1 “Affiliate” means a person, corporation, partnership, or other entity that
controls, is controlled by or is under common control with a Party. For the
purposes of this Section 1.1, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct the management and policies of such entity, whether by the ownership
of at least fifty percent (50%) of the voting stock of such entity, or by
contract or otherwise.

1.2 “API” means active pharmaceutical ingredient.

1.3 “Bay 62-9069” means [***].

1.4 “Development Candidate” means (i) Bay 62-9069 or (ii) any other compound
that (a) is covered, or the manufacture or use of which is covered, by a Valid
Claim of any Licensed Patent and (b) consistently demonstrates EC50 values
greater than 5 micromolar with respect to



--------------------------------------------------------------------------------

Confidential

 

PPARa, PPARg, and PPARd in a PPAR Assay performed consistent with
generally-accepted scientific and industry standards. Any compound other than
Bay 62-9069 that consistently demonstrates EC50 values less than or equal to 5
micromolar with respect to any one (or more) of PPARa, PPARg, or PPARd in a PPAR
Assay shall be excluded from the definition of Development Candidate.

1.5 “Combination Product” means a pharmaceutical product containing both (i) an
API of a Licensed Product which is a subject of this Agreement and (ii) one or
more other active ingredients or delivery systems for which rights are not
included in the license granted under this Agreement but, with respect to the
items in (ii), which may each or collectively form the basis for a separate
product.

1.6 “Commence” or “Commencement,” when used to describe a Phase 2 Trial or Phase
3 Trial, or any other human clinical trial of a Licensed Product, means the
first dosing of the first patient for such trial.

1.7 “Commercialization” means all activities that are undertaken after
Regulatory Approval of a particular Licensed Product and that relate to the
commercial marketing and sale of such Licensed Product, including but not
limited to prelaunch activities, advertising, marketing, promotion,
distribution, and/or sales.

1.8 “Confidential Information” means all Information, and other information and
materials, received by either Party from the other Party pursuant to this
Agreement that: (i) is designated as confidential at the time of disclosure or
promptly thereafter; (ii) under the circumstances surrounding disclosure should
be treated as confidential by the receiving Party, or (iii) by reason of its
nature would be treated as confidential by a reasonable receiving party, which
would include, without limitation, trade secrets.

1.9 “Control” means, with respect to any intellectual property right, that a
Party owns or has a license to such item or right, and has the ability to grant
a license or sublicense in or to such right as set forth herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.10 “Develop” or “Development” means, with respect to a Licensed Product,
engaging in preclinical, clinical, and other product development activities,
which may include but is not limited to research, pre-clinical, clinical and
regulatory activities directed towards obtaining Regulatory Approval of a
Licensed Product in the Territory.

1.11 “Diabetes Product” means a Licensed Product developed and intended for the
treatment of type 2 diabetes, as evidenced in Regulatory Filings made with
respect to such Licensed Product.

1.12 “Diligent Efforts” means the carrying out of obligations or tasks in a
manner consistent with the efforts a Party devotes to research, development or
marketing of a pharmaceutical product or products of similar market potential,
profit potential or strategic value resulting from its own research efforts,
taking into account technical and regulatory factors, target product profiles,
product labeling, past performance, costs, economic return, the regulatory

 

2



--------------------------------------------------------------------------------

Confidential

 

environment and competitive market conditions in the therapeutic or market
niche, all based on conditions then prevailing, and subject to and in
consideration of, in each case, the resources available to such Party and within
such Party’s organization for such efforts.

1.13 “DMF” means a drug master file, as provided for in 21 CFR § 314.420 or
similar submission to or file maintained with the FDA or other Governmental
Authority that may be used to provide confidential detailed information about
facilities, processes, or articles used in the manufacturing, processing,
packaging, and storing of one or more human drugs.

1.14 “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

1.15 “Field” means all uses and applications.

1.16 “First Commercial Sale” means the first sale of any Licensed Product sold
to a Third Party by Licensee, its Affiliate or a sublicensee of either of the
foregoing for human therapeutic or prophylactic use after receipt of Regulatory
Approval for such Licensed Product. A sale for clinical trial, research,
development, test marketing, sampling, promotional, or compassionate use
purposes for which compensation is not received, or compensation is less than or
equal to Licensee’s cost of manufacturing or procuring such Licensed Product,
will not be considered a First Commercial Sale.

1.17 “Governmental Authority” means any court, agency, department or other
instrumentality of any foreign, federal, state, county, city or other political
subdivision.

1.18 “Improvements” means any improvements, enhancements, or modifications of
any Licensed Products or other technology claimed in the Licensed Patents, or
which would be useful or necessary in the manufacture, use, or sale of Licensed
Products, which come under the Control of Licensor or its Affiliates during the
Term.

1.19 “IND” means an Investigational New Drug Application filed with the FDA or
the equivalent application or filing filed with any equivalent agency or
government authority outside of the United States (including any supra-national
agency such as in the European Union) necessary to Commence human clinical
trials in such jurisdiction, and including all regulations at 21 CFR § 312 et.
esq., and equivalent foreign regulations.

1.20 “Information” means information, results and data of any type whatsoever,
including without limitation, databases, inventions, practices, methods,
techniques, specifications, formulations, formulae, knowledge, know-how, skill,
experience, test data including pharmacological, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, and patent and other legal
information or descriptions.

1.21 “Know-How” means any non-public, proprietary Information and other data,
instructions, processes, methods, formulae, techniques, compositions, materials,
expert opinions and information, including without limitation, biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical, clinical, safety, manufacturing and quality control data and
information. Know-How does not include any rights under Patents.

 

3



--------------------------------------------------------------------------------

Confidential

 

1.22 “Licensed Product” means a product the use, sale, or manufacture of which
would be the subject of a Valid Claim pursuant to this Agreement

1.23 “Licensed Know-How” means all Know-How Controlled by Licensor or its
Affiliates as of the Effective Date, or which is developed or acquired by and
Controlled by Licensor or its Affiliates during the term of this Agreement,
including but not limited to any Know-How related to Improvements, that is
necessary or useful for the research, development, manufacture, importation, use
or sale of Licensed Products.

1.24 “Licensed Patents” means (i) the patents and patent applications listed on
Schedule 1.24, (ii) any Patents related or claiming priority thereto, and, to
the extent Controlled by Licensor or its Affiliates as of the Effective Date or
coming under the Control of Licensor or its Affiliates following the Effective
Date, (iii) any Patents claiming Improvements and other Patents necessary or
useful for the research, development, manufacture, importation, use or sale of
Licensed Products.

1.25 “Licensed Technology” means Licensed Patents and Licensed Know-How.

1.26 “Major Market” means the United States of America, Germany, Japan, the
United Kingdom, Italy, France, or Spain.

1.27 “Net Sales” means

(a) with respect to a Licensed Product (subject to subsections (b) and
(c) below), the amount received by a Party or its Affiliate or a Third Party
sublicensee for sales of such Licensed Product to Third Parties in countries
where such Licensed Product is covered by a Valid Claim, excluding
(i) reasonable returns, allowances, refunds, and rebates actually paid, granted
or accrued, (ii) trade, quantity, cash, and other discounts and any other
reasonable adjustments actually allowed or granted, including, but not limited
to, those granted on account of price adjustments (including retroactive price
adjustments), billing errors, rejected goods, damaged or defective goods, or
recalls, (iii) chargebacks, rebates, reimbursements or similar payments or
adjustments granted or given to wholesalers or other distributors, buying
groups, health care insurance carriers or other institutions, pharmacy benefit
management companies, health maintenance organizations or other health care
organizations, or any governmental or regulatory authority or agency (including
their purchasers and/or reimbursers), (iv) adjustments arising from consumer
discount programs, (v) customs or excise duties, tariffs, sales, consumption,
value added, and other taxes (except income taxes) or similar payments related
to particular sales or shipments of Licensed Products, and (vi) freight,
handling, and insurance, provided that the exclusion for (vi) shall be limited
to no greater than one and one-half percent (1.5%) of gross sales; and

(i) in the case of Combination Products, if Licensee and/or its Affiliate and/or
any Third Party sublicensee of either of the foregoing separately sells in such
country during such year when it sells such Combination Product both (1) one or
more Licensed Products containing Licensed API(s) as their sole API(s) and
(2) products containing the other API(s) or delivery system(s) that are also
contained in such Combination Product but not covered by the Licensed Patents,
the Net Sales attributable to such Combination Product during such year

 

4



--------------------------------------------------------------------------------

Confidential

 

shall be calculated by multiplying the Net Sales (as originally defined above)
of the Combination Product by the fraction A/(A+B), where A is the average sale
price of the corresponding Licensed Product(s) containing a Licensed API as
its(their) sole API and B is the average sale price of the other product(s) or
system(s) sold separately in finished form, so that A+B is the average sale
price of all the product(s) and, if applicable, the delivery system(s) together,
as the case may be. In the event that any such average sale price(s) cannot be
determined, Net Sales for the purposes of determining royalty payments with
respect to such Combination Product shall be commercially reasonable and
determined by good faith negotiation between Licensee and Licensor consistent
with the ratio referenced above.

(b) in the case of discounts on “bundles” of products or services which include
Licensed Products (such “bundles” including but not limited to (i) contingent
arrangements involving drugs that share the same NDC (whether the same or
different package sizes), drugs with different NDCs, or drugs and other products
or services, (ii) circumstances in which a discount is conditioned on the
achievement of some other performance requirement for the Licensed Product or
other product or service (e.g. achievement of market share or placement on a
formulary tier), or (iii) otherwise where the resulting price concessions or
discounts are greater than those which would have been available had the bundled
products or services been purchased separately or outside the bundled
arrangement), Licensee may with notice to Licensor discount the bona fide list
price of a Licensed Product by the average percentage discount of all products
or services of Licensee and/or its Affiliates or Third Party sublicensee in a
particular “bundle”, calculated as follows:

 

 

Average percentage

discount on a

particular “bundle”

   =    [1 - (X/Y)] x 100   

where X equals the total discounted price of a particular “bundle” of products
or services, and Y equals the sum of the undiscounted bona fide list prices of
each unit of every product or service in such “bundle”. Licensee shall provide
Licensor documentation reasonably supporting such average discount with respect
to each “bundle.” If a Licensed Product in a “bundle” is not sold separately,
and no bona fide list price exists for such Licensed Product, Licensee and
Licensor shall negotiate in good faith a reasonable imputed list price for such
Licensed Product and Net Sales with respect thereto shall be based on such
imputed list price.

Notwithstanding anything herein to the contrary, the transfer of a Licensed
Product to an Affiliate, sublicensee, or other Third Party, at no cost or for a
price that is not materially in excess of Licensee’s cost of manufacturing or
procuring such Licensed Product, (i) in connection with the research,
development or testing of a Licensed Product, (ii) for purposes of distribution
as promotional samples or resale, or (iii) for indigent or similar public
support or compassionate use programs shall not, in any case, be considered a
sale of a Licensed Product under this Agreement.

1.28 “Carcinogenicity Studies” means, with respect to a Licensed Product, two
year carcinogenicity studies performed in rats (and mice if requested by the FDA
or other Regulatory Authority) as outlined in ICH guidelines S1A, S1B and S1C.

 

5



--------------------------------------------------------------------------------

Confidential

 

1.29 “Original Jurisdiction” means (i) the State of Connecticut in the United
States, in the case of Bayer, and (ii) the State of North Carolina in the United
States, in the case of Dara.

1.30 “PPAR” means peroxisome proliferator activated-receptor protein.

1.31 “PPAR Assay” means the assay described on Schedule 1.31.

1.32 “Patents” means all rights under patents and patent applications, any and
all patents issuing therefrom (including utility, model and design patents and
certificates of invention), together with any and all substitutions, extensions
(including supplemental protection certificates), registrations, confirmations,
reissues, divisionals, continuations, continuations-in-part, re-examinations,
and renewals of any of the foregoing, all domestic and foreign counterparts of
any of the foregoing and patents issuing therefrom, and all improvements,
supplements, modifications, corrections, or additions with respect to any of the
foregoing.

1.33 “Phase 2 Trial” means a clinical trial of a Licensed Product on patients,
including possibly pharmacokinetic studies, the principal purpose of which is to
make a preliminary determination that such Licensed Product is safe for its
intended use and to obtain sufficient information about such Licensed Product’s
efficacy to permit the design of further clinical trials, and generally
consistent with 21 CFR § 312.21(b).

1.34 “Phase 3 Trial” means a clinical trial that provides for a pivotal human
clinical trial of a Licensed Product, which trial is designed to: (a) establish
that a Licensed Product is safe and efficacious for its intended use; (b) define
warnings, precautions and adverse reactions that are associated with the
Licensed Product in the dosage range to be prescribed; (c) support Regulatory
Approval of such Licensed Product; and (d) generally consistent with 21 CFR §
312.21(c).

1.35 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations, clearances, or authorizations of any national,
supra-national (e.g., the European Commission or the Council of the European
Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use or, in Licensee’s reasonable judgment, sale of a
Licensed Product for human therapeutic use in a particular jurisdiction.

1.36 “Regulatory Authority” means any Governmental Authority with responsibility
for granting any licenses or approvals necessary for the marketing and sale of
pharmaceutical products in a particular jurisdiction, including, without
limitation, the FDA, and where applicable any ethics committee or any equivalent
review board.

1.37 “Regulatory Filing” means, with respect to the United States, a New Drug
Application, Biologic License Application, or Investigational New Drug
application, any foreign counterparts or equivalents thereof, any DMFs, and any
other filings or submissions required by Regulatory Authorities relating to the
Development or Commercialization of any Licensed Product, including any
supporting documentation, correspondence, meeting minutes, amendments, or
supplements with respect to any of the foregoing.

 

6



--------------------------------------------------------------------------------

Confidential

 

1.38 “Royalty Term” means, on a country-by-country and Licensed
Product-by-Licensed Product basis, the term commencing on the First Commercial
Sale of a Licensed Product and continuing until the latest of (i) the tenth
(10th) anniversary of such First Commercial Sale, (ii) expiration of the last to
expire Valid Claim covering the manufacture, use or sale of a Licensed Product
in the country where such Licensed Product is sold, or (iii) the expiration or
termination of any Patent Term Extensions (as defined in Section 5.5 below).

1.39 “Secondary Indication” means a second therapeutic indication for a Licensed
Product, previously the subject of a Regulatory Approval for a different
indication, for which a supplemental NDA is submitted (or intended to be
submitted).

1.40 “Secondary Product” means any Licensed Product other than a Diabetes
Product (i.e. a Licensed Product not developed or intended for the treatment of
type 2 diabetes).

1.41 “Successful Completion” means:

(a) with respect to Carcinogenicity Studies of a particular Licensed Product,
(i) the observation of tumors at AUC (Area Under the Curve) exposures greater
than 10-fold of the maximum recommended human dose (MRHD) exposure of such
Licensed Product and (ii) FDA or EMEA approval to Commence a Phase 3 Trial of
such Licensed Product with a treatment duration of greater than six (6) months;
and

(b) with respect to a Phase 2 Trial of a certain Licensed Product, FDA approval
to Commence a Phase 3 Trial of such Licensed Product

1.42 “Term” has the meaning assigned to it in Section 8.1.

1.43 “Territory” means worldwide.

1.44 “Third Party” means any entity other than (a) Licensor, (b) Licensee or
(c) an Affiliate of either of them.

1.45 “Valid Claim” means a claim of any pending patent application or any
issued, unexpired United States or granted foreign patent within the Licensed
Patents that has not been dedicated to the public, disclaimed, abandoned or held
invalid or unenforceable by a court or other body of competent jurisdiction from
which no further appeal can be taken, and mat has not been explicitly
disclaimed, or admitted by Licensor in writing to be invalid or unenforceable or
of a scope not covering Licensed Products through reissue, disclaimer or
otherwise, provided that if a particular claim has not issued within five
(5) years of its initial filing, it shall not be considered a Valid Claim for
purposes of this Agreement, notwithstanding the foregoing definition.

 

2. LICENSES AND RELATED RIGHTS

2.1 License to Licensee. Licensor, on behalf of itself and its successors and
assigns, hereby grants to Licensee and its Affiliates an exclusive license, with
the right to sublicense as set forth in Section 2.2, under the Licensed
Technology to make, have made, use, sell, offer for sale and import Licensed
Products in the Field in the Territory, provided that the foregoing license
shall not include any rights to make, have made, use, sell, offer for sale and
import any product(s) incorporating any Development Candidate as an API.

 

7



--------------------------------------------------------------------------------

Confidential

 

2.2 Sublicensing. Licensee and its Affiliates shall have the right to sublicense
their rights under Section 2.1 to one or more Third Parties upon prior written
approval by Bayer, such approval not to be (i) unreasonably withheld, delayed,
or conditioned or (ii) conditioned on the payment of any additional
consideration to Bayer or amendment of any economic terms of this Agreement in
favor of Bayer. Licensee shall provide Licensor a written copy of any proposed
sublicense for Bayer’s review and approval, provided that Licensee may redact
any portions of such sublicenses (or amendments) disclosing sublicensees’
proprietary information, technology, or research, development, or
commercialization plans as reasonably necessary to comply with any
confidentiality obligations to such sublicensee. Bayer shall provide Licensee
notice of its approval or denial of a sublicense within ten (10) business days
of any request for such approval by Licensee, provided that (i) in the event
Bayer wishes to deny such approval, such notice shall include a written
description of Bayer’s reasonable objections to the proposed sublicense, and
(ii) Bayer shall be deemed to have approved such sublicense in the event it
fails to provide such notice within such ten (10) business day period. Each
sublicense shall be consistent with the terms and conditions of this Agreement.
For purposes of this Agreement, a Third Party to whom Licensee or its Affiliate
grants exclusive rights to market one or more Licensed Products in a given
territory shall be deemed a “sublicensee” of Licensee hereunder for such
territory.

2.2A Right of First Negotiation. Prior to Licensee’s first entering into
material negotiations concerning a sublicense of Licensee’s rights hereunder to
any Third Party for purposes of enabling such Third Party to Commercialize any
Licensed Product(s), Licensee shall provide Licensor written notice of its
intent to pursue such a sublicense and Licensor shall have the right, if it
provides written notice to Licensee within thirty (30) days of such notice, to
exclusively negotiate with Licensee for period of sixty (60) days following its
notice to Licensee within the aforementioned initial thirty (30) day period,
during which negotiations both parties shall exercise commercially reasonable
good faith efforts to reach an agreement concerning Licensor’s Commercialization
of Licensed Product(s). If (i) the parties do not conclude such an agreement
within such sixty (60) day period or (ii) Licensor does not provide written
notice to Licensee indicating its intention to exercise such right of
negotiation within the thirty (30) day period described above, Licensee shall
have no further obligation to Licensor under this Section 2.2A. Further, once
Licensee has complied with this Section 2.2A once under this Agreement, Licensee
shall have no further obligations under this Section 2.2A and shall be free to
sublicense any or all of its rights under this Agreement without providing any
further or future right to negotiation for the benefit of Licensor.

2.3 Bankruptcy. All rights and licenses granted under or pursuant to any section
of this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code. The
Parties shall retain and may fully exercise all of their respective rights and
elections under the U.S. Bankruptcy Code. The Parties agree that a Party that is
a licensee of such rights under this Agreement shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code, and
that upon commencement of a bankruptcy proceeding by or against the licensing
Party (such Party, the “Involved Party”) under the U.S. Bankruptcy Code, the
other Party (such Party, the “Noninvolved Party”) shall be

 

8



--------------------------------------------------------------------------------

Confidential

 

entitled to a complete duplicate of or complete access to (as such Noninvolved
Party deems appropriate), any such intellectual property and all embodiments of
such intellectual property, provided the Noninvolved Party continues to fulfill
its payment or royalty obligations as specified herein in full. Such
intellectual property and all embodiments thereof shall be promptly delivered to
the Noninvolved Party (a) upon any such commencement of a bankruptcy proceeding
upon written request therefore by the Noninvolved Party, unless the Involved
Party elects to continue to perform all of its obligations under this Agreement
or (b) if not delivered under (a) above, upon the rejection of this Agreement by
or on behalf of the Involved Party upon written request therefor by the
Noninvolved Party. The foregoing is without prejudice to any rights the
Noninvolved Party may have arising under the U.S. Bankruptcy Code or other
applicable law.

2.4 Disclosure of Information. Upon execution of this Agreement and thereafter
during the term hereof, Licensor shall disclose to Licensee, in confidence under
the terms of Section 7 hereof, all relevant Information as shall become
available to it relating to Licensed Technology and Licensed Products. If and as
requested by Licensee, Licensor will use reasonable efforts to disclose to
Licensee or any Regulatory Authority (including but not limited to the FDA and
EMEA) all relevant Information in its possession required for Licensee to
register for sale or obtain approval for sale of each Licensed Product.

2.5 Improvements. Licensor shall promptly inform Licensee in detail and in
writing of any Improvements.

 

3. FINANCIAL TERMS

3.1 Upfront Payment. Licensee shall pay Licensor [***] within thirty (30) days
of the Effective Date.

3.2 Royalty Payments. Licensee shall pay to Licensor the following royalty
payments, subject to adjustment as described in Sections 3.3 and 3.4, based on
Net Sales of Licensed Products in the Territory by Licensee, its Affiliates, and
their Third Party sublicensees:

[***]

 

9



--------------------------------------------------------------------------------

Confidential

 

[***] No multiple royalties shall be payable because the manufacture, use, or
sale of any Licensed Product is, or shall be, covered by more than one Valid
Claim contained in the Licensed Patents. A royalty shall be payable under this
Section 3.2 only once with respect to any particular Licensed Product.

3.3 Third Party Royalties. In the event that (a) a Licensed Product is deemed by
a final, unappealable decision of a court of competent jurisdiction to infringe
a claim of a patent(s) owned or controlled by a Third Party in any given country
of the Territory, and Licensee, an Affiliate thereof, or any sublicensee thereof
licenses such patent(s) in settlement of such claims, or to avoid future such
claims, (b) Licensee, an Affiliate thereof, or any sublicensee of either of the
foregoing determines that it is commercially, reasonably necessary or advisable
to pay royalties to a Third Party to obtain a license to practice any Third
Party’s rights in order to manufacture, use, Commercialize or Develop a Licensed
Product in any given country of the Territory, or (c) it would be necessary to
obtain a license to practice any Third Party’s rights that could improve,
enhance, or modify a Licensed Product in any given country of the Territory, as
determined by Licensee, an Affiliate thereof, or any sublicensee of either of
the foregoing, then Licensee may deduct an amount equal to fifty percent
(50%) of any fees, milestones or royalties due to such Third Parties for such
rights (or such amounts paid by Licensee, its Affiliate, or any sublicensee of
either of the foregoing in settlement of any infringement action) (collectively,
all of the foregoing, “Third Party Royalties”) from the any amounts due Licensor
hereunder.

3.4 Compulsory Licenses. Should a compulsory license be granted, or be the
subject of a possible grant, to a Third Party under the applicable laws of any
country in the Territory under the Licensed Patents, the Party receiving notice
thereof or otherwise becoming aware thereof shall promptly notify the other
Party thereof, including any material information concerning such compulsory
license, and the royalty rate payable hereunder for sales of Licensed Products
in such country will be adjusted to match any lower royalty rate granted to such
Third Party for such country with respect to the sales of such Licensed
Products, subject to any adjustments pursuant to Section 3.3 above.

3.5 Milestone Payments. Licensee shall pay Licensor the following amounts within
ninety (90) days of Licensee, an Affiliate, or any sublicensee of either of the
foregoing achieving the indicated milestone:

 

10



--------------------------------------------------------------------------------

MILESTONE

   PAYMENT DUE  

Approval by the appropriate Regulatory Authority of an IND filed by or on behalf
of Licensee, an Affiliate thereof, or any sublicensee of either of the foregoing
with respect to a Diabetes Product

   [ ***]

Approval by the appropriate Regulatory Authority of an IND filed by or on behalf
of Licensee, an Affiliate thereof, or any sublicensee of either of the foregoing
with respect to a Secondary Product (or a Diabetes Product for a Secondary
Indication)

   [ ***]

Successful Completion of Carcinogenicity Studies for a Diabetes Product
conducted by or on behalf of Licensee, an Affiliate thereof, or any sublicensee
of either of the foregoing

   [ ***]

Successful Completion of Carcinogenicity Studies for a Secondary Product
conducted by or on behalf of Licensee, an Affiliate thereof, or any sublicensee
of either of the foregoing

   [ ***]

Successful Completion of a Phase 2 Trial concerning a Diabetes Product conducted
by or on behalf of Licensee, an Affiliate thereof, or any sublicensee of either
of the foregoing

   [ ***]

Successful Completion of a Phase 2 Trial concerning a Secondary Product (or a
Diabetes Product for a Secondary Indication) conducted by or on behalf of
Licensee, an Affiliate thereof, or any sublicensee of either of the foregoing

   [ ***]

Regulatory Approval of a Diabetes Product in a Major Market for the benefit of
Licensee, an Affiliate thereof, or a sublicensee of either of the foregoing

   [ ***]

Regulatory Approval of a Secondary Product (or a Diabetes Product for a
Secondary Indication) in a Major Market for the benefit of Licensee, an
Affiliate thereof, or a sublicensee of either of the foregoing

   [ ***]

120th day following First Commercial Sale in a Major Market of a Diabetes
Product by or on behalf of Licensee, an Affiliate thereof, or a sublicensee of
either of the foregoing

   [ ***]

120th day following First Commercial Sale in a Major Market of a Secondary
Product (or a Diabetes Product for a Secondary Indication) by or on behalf of
Licensee, an Affiliate thereof, or a sublicensee of either of the foregoing

   [ ***]

The first Diabetes Product is subject to the Diabetes Product milestones set
forth above. In the event the first Diabetes Product fails to achieve Regulatory
Approval, Licensee may develop a second replacement Diabetes Product being
obligated to pay only those milestone payments described above not already paid
to Licensor with respect to the first Diabetes Product. Thus, milestone payments
for the first successful Diabetes Product shall not exceed [***], regardless of
how many Diabetes Products are evaluated. A “successful” product means, for
purposes of this Section 3.5, Regulatory Approval in a Major Market.

As described above, a Secondary Indication for the first successful Licensed
Product shall be considered a Secondary Product for purposes of the milestone
payments described above and shall be paid at [***] the original milestones
established above with respect to the Diabetes Product for a total of no more
than [***]. A Secondary Indication, however, is not a Secondary Product.

A Secondary Product is subject to [***] of the original milestone payments set
forth above with respect to the Diabetes Product (for a total not to exceed
[***]). In the event the

 

11



--------------------------------------------------------------------------------

Confidential

 

initial Second Product is not successful, the Licensee may develop other
replacement Secondary Products, paying only those milestones not previously paid
for the development of a Secondary Product. In no instance shall total milestone
payments for Secondary Products exceed [***].

Additional Licensed Products after the first two successful Licensed Products
(or success of the Diabetes Product and a Secondary Indication for such Diabetes
Product) shall be subject to royalty payments only and shall not be subject to
milestone development payments.

Notwithstanding anything to the contrary, the total amounts payable to Licensor
under this Section 3.5 shall not exceed [***], and each milestone above shall
only be payable once, with respect to the first Diabetes Product or Secondary
Product, as applicable, to achieve such milestone.

3.6 Minimum Payments. Beginning with respect to calendar year 2009, if the total
amounts payable under this Section 3 with respect to Net Sales and milestones
achieved during a particular calendar year (“Earned Payments”) do not equal or
exceed the amount noted below for such calendar year, Licensee shall pay
Licensor, in addition to any Earned Payments for such calendar year, an amount
equal to the difference between such Earned Payments and the amount noted below
for such calendar year. Any amounts paid under this Section 3.6 shall be fully
creditable against, and deducted from, any milestone payments due under
Section 3.5.

 

CALENDAR YEAR

   MINIMUM PAYMENTS  

2009

   [ ***]

2010

   [ ***]

2011

   [ ***]

2012 and every year thereafter

   [ ***]

As an example of the payment contemplated by this Section 3.6, if Net Sales
during calendar year 2014 total [***], and no milestones triggering any payment
under Section 3.5 are achieved during calendar year 2014, Licensee shall pay
Licensor, in addition to royalty payments of [***] under Section 3.2 (assuming
there are no royalty adjustments pursuant to Sections 3.3 or 3.4), [***] under
this Section 3.6.

Notwithstanding anything to the contrary, Licensor’s sole and exclusive remedy
with respect to Licensee’s failure to pay, as the total amount paid under this
Section 3 with respect to a particular calendar year, the amounts listed above
shall be the right, following sixty (60) days’ written notice to Licensee of
such failure without cure, to terminate this Agreement and Licensee’s rights
hereunder. Payments due under this Section 3.6 shall be made within sixty
(60) days of the end of the relevant calendar year, consistent with Section 3.7.

3.7 Payments and Payment Reports. Except as otherwise provided herein, all
royalties and payments due under this Section 3 shall be paid within sixty
(60) days of the end of the relevant calendar quarter for which the applicable
Net Sales occur, subject, with respect to Net Sales by Third Party sublicensees,
to any longer reporting periods which may be agreed to

 

12



--------------------------------------------------------------------------------

Confidential

 

by Licensee or its Affiliates with respect to such sublicensees. Each royalty
payment shall be accompanied by a statement stating (as applicable) the number,
description, and aggregate Net Sales, by country, of each Licensed Product sold
during the relevant calendar quarter by Licensee and its Affiliates and Third
Party sublicensees and detailing the calculation of royalties and milestones due
for such calendar quarter.

3.8 Payment Method. All payments due under this Agreement to Licensor shall be
made by check or bank wire transfer in immediately available funds to an account
designated by Licensor. All payments hereunder shall be made in the legal
currency of the United States of America, except as provided in Section 3.10.

3.9 Taxes. It is understood and agreed between the Parties that any payments
made under this Agreement are exclusive of any value added or similar tax
(“VAT”) imposed upon such payments. For the case charging or imposition of VAT
is legally required due to (i) Licensor’s sale to, merger with, acquisition by,
or assignment of this Agreement to an Affiliate or Third Party located in, or
otherwise subject to the laws of, a jurisdiction other than Licensor’s Original
Jurisdiction, or any other action of Licensor that causes it or this Agreement
to become subject to the laws of another jurisdiction, or (ii) a change in the
laws of Licensor’s potential future jurisdiction, and such VAT will not be fully
refundable for the Licensee this VAT will be reimbursed by the Licensor to the
extent not refundable. In addition, in the event any of the payments made by
Licensee pursuant to Section 3 become subject to withholding taxes under the
laws of any jurisdiction, such amounts payable to Licensor shall be reduced by
the amount of taxes deducted and withheld, and Licensee shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner and promptly
transmit to Licensor an official tax certificate or other evidence of such tax
obligations together with proof of payment from the relevant Governmental
Authority of all amounts deducted and withheld sufficient to enable Licensor to
claim such payment of taxes. No deduction shall be made, or a reduced amount
shall be deducted, to the extent the Licensee is timely furnished with necessary
documents certifying, consistent with applicable laws, rules, and regulations,
that the payment is exempt from tax or subject to a reduced tax rate. Any such
withholding taxes required under applicable law to be paid or withheld shall be
an expense of, and borne solely by, Licensor.

Each Party will provide the other Party with reasonable assistance to enable the
other Party to recover any of the above-described taxes as permitted by law,
provided that if a Party reasonably incurs any Third Party costs in rendering
such assistance (including but not limited to reasonable, documented attorneys’
fees), the Party requesting such assistance shall promptly reimburse the
assisting Party for such costs.

3.10 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country under such country’s applicable law,
royalties accrued in that country shall be paid to Licensor in the country in
local currency by deposit in a local bank designated by Licensor, unless the
Parties otherwise agree.

3.11 Sublicenses. For avoidance of doubt, the Parties agree that in the event
that Licensee grants licenses or sublicenses to Third Parties to sell Licensed
Products, Licensee shall use commercially reasonable efforts to include in such
licenses or sublicenses an obligation for the licensee or sublicense to account
for and report its sales of Licensed Products on a basis reasonably sufficient
to enable Licensee to pay Licensor the royalties due under this Agreement.

 

13



--------------------------------------------------------------------------------

Confidential

 

3.12 Foreign Exchange. Conversion of sales recorded in local currencies to U.S.
dollars will be performed in a manner consistent with Licensee’s reasonable
practices used to prepare its audited financial statements for external
reporting purposes, provided that such practices use a widely accepted source of
published exchange rates. Licensee shall notify Licensor of the conversion
method(s) used by Licensee.

3.13 Interest. If Licensee fails to make any payment when due to Licensor under
this Agreement, then interest shall accrue on a daily basis at a rate equal to
the thirty (30) day U.S. dollar LIBOR rate effective for the date that payment
was due, as published by The Wall Street Journal. The obligation to pay interest
on such late payments set forth herein shall not be construed to limit or
restrict Licensor’s right to terminate this Agreement in accordance with the
terms and conditions of Section 8.3.

3.14 Records; Audits. Licensee shall keep or cause to be kept such records as
are required to determine, in a manner consistent with generally accepted
accounting principles in the United States, the sums or credits due under this
Agreement. At the request (and expense) of Licensor, Licensee and its Affiliates
and sublicensees shall permit an independent certified public accountant
appointed by Licensor and reasonably acceptable to Licensee, at reasonable times
not more than once a year and upon reasonable notice, to examine only those
records as may be necessary to determine, with respect to any calendar year
ending not more than three (3) years prior to Licensor’s request, the
correctness or completeness of any royalty report or payment made under this
Agreement. Licensor shall promptly provide a copy of the results of any such
audit to Licensee. Licensor shall bear the full cost of the performance of any
such audit, unless such audit discloses an underpayment exceeding five percent
(5%) of the amount actually due hereunder, in which case Licensee shall bear the
reasonable, documented cost of the performance of such audit. Licensee shall
promptly pay to Licensor the amount of any underpayment of royalties revealed by
an examination and review. Any overpayment by Licensee of royalties or any other
amount paid to Licensor revealed by an examination and review shall, in
Licensee’s sole discretion, (i) be fully-creditable against future payments
under this Agreement or (ii) refunded to Licensee within ten (10) business days
of its request.

 

4. DILIGENCE; DEVELOPMENT ASSISTANCE.

4.1 Licensee shall, during the Term, use Diligent Efforts to pursue the
research, development, and commercialization of at least one Licensed Product.
As between the Parties, Licensee will own all Regulatory Approvals and
Regulatory Filings for each country in the Territory for Licensed Products.

4.2 Upon execution of this Agreement, Licensor shall provide to the Licensee, at
no additional cost, all Licensed Know-How, which shall include but not be
limited to all pre-clinical or clinical data, trade secrets, human safety data,
preliminary efficacy data, and other regulatory data related to any Licensed
Product in its possession.

 

14



--------------------------------------------------------------------------------

Confidential

 

Licensor shall, at Licensor’s cost, take any and all actions requested by the
Licensee to effect the purposes of the foregoing as promptly as practicable
following the execution of this Agreement, which shall include but not be
limited to taking all reasonable actions necessary to enable the Licensee to
undertake the manufacture, development and commercialization of Licensed
Products under this Agreement. Such actions shall include providing the Licensee
with:

 

  a. copies of all regulatory submissions;

 

  b. any communications with Governmental Authorities and the minutes of any
meetings with Governmental Authorities relating to any Licensed Product;

 

  c. DMFs and any trial, drug, device, or other master files relating to any
Licensed Product, including copies of all case report forms;

 

  d. copies of all listings and tables of results from the clinical trials
relating to any Licensed Product;

 

  e. copies of all treatment-related serious adverse event reports from the
clinical trials relating to any Licensed Product;

 

  f. storage of and access permission to any retained samples of materials used
in clinical trials relating to any Licensed Product;

 

  g. access to contract and clinical research organizations involved in the
preclinical studies and clinical trials relating to any Licensed Product;

 

  h. the data, files and results of any chemistry, manufacturing, or
control-related activities regarding any Licensed Product; and

i. all other information that the Licensee may reasonably request that may be
useful to the Licensee for the manufacturing of Licensed Products or conducting
preclinical studies and clinical trials and other Development activities with
respect to each Licensed Product, and the Commercialization of Licensed
Products.

Further, for a period of sixty (60) months following the Effective Date, the
Licensor shall promptly provide such technical assistance to Licensee as
Licensee requests regarding the Licensed Technology, Licensed Patents, Licensed
Products, and Licensor’s efforts with respect to Regulatory Filings or its
seeking of Regulatory Approval for any Licensed Product(s). Such technical
assistance and transfer shall be limited to no greater than two hundred forty
(240) person-hours.

4.3 Within ten (10) business days of any request of Licensee made in writing
during the first year following the Effective Date, Licensor shall provide
Licensee with, as requested by Licensee, all or a portion of the materials
described on Schedule 4.3 (the “Existing Materials”), free and clear of all
claims, liens, and encumbrances, and any supporting documentation with respect
thereto.

 

15



--------------------------------------------------------------------------------

Confidential

 

5. PATENT PROSECUTION AND MAINTENANCE.

5.1 Unless and until Licensee exercises its rights under Section 5.3 below,
Licensor shall be responsible for, and be obligated to diligently pursue the
preparation, filing, prosecution (including but not limited to, by conducting
interferences, oppositions and reexaminations or other similar proceedings),
maintenance (by timely paying all maintenance fees, renewal fees and other
applicable fees and costs), and extension of any Patents within the Licensed
Patents. Licensor will regularly advise Licensee of the status of all pending
patent applications in the Licensed Patents, including any related hearings or
other proceedings, and, at Licensee request, will provide Licensee with copies
of all documentation concerning such applications, including all correspondence
to and from any Governmental Authority. Licensor shall consult with and obtain
written consent from Licensee prior to abandoning any Licensed Patent or any
claim contained therein, which consent shall not be unreasonably withheld,
delayed, or conditioned. Licensor will solicit Licensee’s advice and review of
such applications and important prosecution matters related thereto in
reasonably sufficient time prior to filing thereof, and will take into account
Licensee’s reasonable comments related thereto. The reasonable, documented costs
incurred following the Effective Date with respect to the filing, prosecution,
and maintenance of Licensed Patents shall be borne by Licensee, subject to
Sections 5.2 and 5.4 below.

5.2 Licensor will provide reasonable advance written notice of any required
foreign patent filings and associated fees. Licensee must thereafter inform
Licensor in writing which foreign countries, if any, in which Licensee desires
patent protection and Schedule 1.24 will be amended in writing to reflect those
designations. Licensor may elect to seek patent protection in countries not so
designated by Licensee, in which case Licensor shall be responsible for expenses
attendant thereto as described in Section 5.4. However, in such instances, such
patent applications will not be Licensed Patents, Schedule 1.24 shall be deemed
to be so amended accordingly, if necessary, and Licensee forfeits all rights
under this Agreement to such patent applications and resulting patents in such
countries.

5.3 Licensee shall have the right to assume primary responsibility for all
activities associated with the prosecution of Licensed Patents under this
Agreement, provided that it first provides Licensor with written notice of its
desire to assume such responsibilities and obtains Licensor’s written approval
of the legal counsel that Licensee shall retain for such purposes, such approval
not to be unreasonably withheld. It is understood and agreed that in the event
Licensee assumes such responsibilities, it shall keep Licensor advised as to the
status of the Licensed Patents by providing Licensor, in a timely manner, with
copies of all official documents and correspondence relating to the prosecution,
maintenance, and validity of the Licensed Patents. Licensee shall consult with
Licensor in such prosecution and maintenance, shall diligently seek advice of
Licensor on all matters pertaining to the Licensed Patents, shall diligently
seek reasonably strong and broad claims under the Licensed Patents, and shall
not abandon prosecution of any Licensed Patents or any of the claims of the
Licensed Patents without first notifying Licensor in a timely manner of
Licensee’s intention and reason therefor, and providing Licensor with reasonable
opportunity to assume responsibility for prosecution and maintenance of the
appertaining Licensed Patents (which thereafter shall be subject to the other
provisions of this Section 5 that regard Licensed Patents). All decisions with
respect to the prosecution of the Licensed Patents by Licensee pursuant to this
Section 5.3 shall be made by Licensee. Licensee’s

 

16



--------------------------------------------------------------------------------

Confidential

 

obligations under this Section 5.3 shall include, without limitation, an
obligation to inform Licensor in a timely manner (no less than thirty (30) days
prior to the appertaining filing deadlines) that Licensee will not pursue
patents in any non-U.S. country so that Licensor may pursue such patents if it
so desires. In such case, upon the date of such filing of such patent
applications by Licensor, such patents and patent applications shall not be
considered Licensed Patents, Licensee shall be deemed to have forfeited all
rights under this Agreement to such patent applications and resulting patents,
and Schedule 1.24 shall be deemed to be so amended. For avoidance of doubt, it
is understood that Licensee shall assume direct and full responsibility for
payment of expenses it incurs as a result of its assumption of responsibility
for prosecution of Licensed Patents under this Section 5.3.

5.4 If Licensee provides Licensor with written notification that it will no
longer support the filing, prosecution, or maintenance of a specified patent(s)
and/or patent application(s) within the Licensed Patents, then Licensee’s
responsibility for fees and costs related to the filing, prosecution, and
maintenance of such subject Licensed Patents will terminate sixty (60) days
after Licensor’s receipt of such written notification. However, in such
instances, sixty (60) days after Licensor’s receipt of written notification,
such patents and/or patent applications will no longer be included in Licensed
Patents (and Schedule 1.24 shall be deemed to be so amended accordingly), and
Licensee surrenders all rights under this Agreement to such patents, patent
applications, and any patents issuing therefrom.

5.5 Patent Term Extensions. Licensee shall promptly notify Licensor of the
issuance of each Regulatory Approval and, where reasonably possible and
reasonably useful or materially valuable in the commercialization of Licensed
Products, use Diligent Efforts to apply or enable Licensor to apply for a patent
term extension, adjustment or restoration, supplementary protection certificate,
or other form of market exclusivity conferred by applicable laws, rules,
regulations, or guidelines (collectively, “Patent Term Extensions”) in the
relevant country of the Territory. Licensor shall, to the extent reasonably
possible and reasonably useful or valuable in the commercialization of Licensed
Products, use commercially reasonable efforts to, if and as requested by
Licensee, obtain (or assist the Licensee in obtaining) all available Patent Term
Extensions. The Parties shall cooperate with each other in obtaining Patent Term
Extensions wherever and whenever applicable, reasonably possible to obtain, and
reasonably useful or valuable in the commercialization of Licensed Products

 

6. PATENT INFRINGEMENT.

6.1 Notice. If either Party becomes aware of any actual, potential, or alleged
infringement of any Licensed Patents, such Party shall give to the other Party
prompt and reasonably detailed written notice of such actual, potential, or
alleged infringement.

6.2 Infringement of Licensed Patents. With respect to any actual, potential, or
alleged infringement of the rights granted to Licensee hereunder with respect to
the Licensed Patents, Licensee shall have the first and primary right, but not
the obligation, to, in its sole discretion, initiate, prosecute, and control any
action or legal proceedings, and/or enter into a settlement, including any
declaratory judgment action, on its behalf or in Licensor’s name, if necessary,
with respect to such alleged infringement. If, within twelve (12) months of the
notice above, Licensee (i) shall have been unsuccessful in persuading the
alleged infringer to desist, (ii)

 

17



--------------------------------------------------------------------------------

Confidential

 

shall not have brought and shall not be diligently prosecuting an infringement
action, or (iii) has not entered into settlement discussions with respect to
such infringement, or if Licensee notifies Licensor that it has decided not to
undertake any of the foregoing against any such alleged infringer, then Licensor
shall then have the right to bring suit to enforce the rights granted to
Licensee hereunder with respect to Licensed Patents at its own expense. In any
such litigation brought by Licensee, Licensee shall have the right to use and
sue in Licensor’s name and join Licensor as a party to such litigation, and
Licensor shall cooperate reasonably, as requested by Licensee and at Licensee
expense (which expense shall be reasonable).

6.3 Infringement of Third Party Rights. If a claim is brought by a Third Party
alleging patent infringement by Licensee, Licensor, their Affiliates, or their
sublicensees with respect to the manufacture, use, sale, offer for sale or
importation of Licensed Products, or any third party challenges the validity or
enforceability of any claims of any Licensed Patents, each Party will give
prompt written notice to the other Party of such claim. The Parties shall
promptly use commercially reasonable efforts to consult in good faith to develop
a commercially reasonable strategy or strategies, which shall take into account
the reasonable economic interests of both parties, for jointly and/or
cooperatively responding to any such infringement claim or challenge to the
validity or enforceability of any Licensed Patents. If (i) the efforts of the
Parties are unable to agree upon such a strategy within fifteen (15) business
days of the notice described above or (ii) Licensor does not use commercially
reasonable efforts to consult in good faith with Licensee concerning such a
strategy, as described above, Licensee shall have the first and primary right
(but not the obligation) at its own expense to defend, control the defense of,
and/or settle any such infringement claim against Licensee, its Affiliates, or
their sublicensees or challenge of the validity or enforceability of the
Licensed Patents, using counsel of its own choice. Licensor shall cooperate
reasonably, as requested by Licensee and at Licensee expense (which expense
shall be reasonable). With respect to any such defense. If, within six
(6) months of the expiration of the fifteen (15) business day period noted
above, Licensee (i) shall have been unsuccessful in defending such a challenge
to the validity or enforceability of any claim of the Licensed Patents,
(ii) shall not have brought and shall not be diligently prosecuting litigation
with respect to such challenge, or (iii) has not entered into settlement
discussions with respect to such challenge, or if Licensee notifies Licensor
that it has decided not to undertake any of the foregoing with respect to such
challenge, then Licensor shall then have the right, at its expense, to defend
any Third Party challenge to the validity or enforceability of any claims in the
Licensed Patents (but not any other claim or allegation referenced above except
with respect to any defense of any Third Party claim of infringement by
Licensor), and Licensee shall cooperate, as reasonably requested by Licensor and
at Licensor expense, with respect to any such defense.

6.4 Litigation Control. Unless otherwise agreed upon by the Parties in writing
with respect to any joint or cooperative strategy developed under Section 6.3,
the Party pursuing or controlling any action or defense under Section 6.2 or 6.3
(the “Controlling Party”) shall be free to enter into a settlement, consent
judgment, or other voluntary disposition of any such action or defense,
provided, however, that (i) the Controlling Party shall consult with the other
Party (the “Secondary Party”) prior to entering into any settlement thereof and
(ii) any settlement, consent judgment or other voluntary disposition of such
actions which (1) materially limits the scope, validity, or enforceability of
any Licensed Patents or, if Licensee is the Secondary Party, Patents owned or
controlled by Licensee, (2) subjects the Secondary Party to any non-indemnified
liability or obligation, or (3) admits fault or wrongdoing on the part of
Secondary Party must, in

 

18



--------------------------------------------------------------------------------

Confidential

 

each case, be approved in writing by Secondary Party, such approval not to be
unreasonably withheld. The Secondary Party shall provide the Controlling Party
notice of its approval or denial of such approval within ten (10) business days
of any request for such approval by the Controlling Party, provided that (i) in
the event Secondary Party wishes to deny such approval, such notice shall
include a written description of Secondary Party’s reasonable objections to the
proposed settlement, consent judgment, or other voluntary disposition and
(ii) Secondary Party shall be deemed to have approved such proposed settlement,
consent judgment, or other voluntary disposition in the event it fails to
provide such notice within such ten (10) business day period. Any recovery or
damages received by the Controlling Party with respect to the infringement of
the Licensed Patents shall be used first to reimburse the Parties for
unreimbursed reasonable, documented expenses incurred in connection with such
action, and the remainder shall be split ninety percent (90%) to Controlling
Party and ten percent (10%) to Secondary Party. Notwithstanding the foregoing,
the Secondary Party, at its expense, shall have the right to be represented by
counsel of its choice in any such proceeding.

6.5 Reimbursement. Unless otherwise agreed upon by the Parties in writing with
respect to any joint or cooperative strategy developed under Section 6.3, the
Controlling Party shall invoice the Secondary Party for any reasonable,
documented costs incurred that are to be borne by the Controlling Party pursuant
to this Section 6. The Controlling Party shall pay the Secondary Party such
amounts within thirty (30) days of its receipt of any such invoice.

6.6 Trademarks. Licensee may, in its sole discretion, select trademarks for the
Licensed Product and shall own all such trademarks. To the extent Licensee
pursues trademarks for Licensed Products, as between the parties, Licensee shall
have the sole responsibility for the filing, prosecution and maintenance of
registrations of product trademarks for Licensed Products, at its sole expense.

 

7. CONFIDENTIALITY

7.1 Treatment of Confidential Information. The Parties agree that during the
Term, and for a period of five (5) years after the end of the Term, a Party
receiving Confidential Information of the other Party will (a) maintain in
confidence such Confidential Information to the same extent such Party maintains
its own proprietary industrial information of similar kind and value (but at a
minimum each Party shall use commercially reasonable efforts), (b) not disclose
such Confidential Information to any Third Party without prior consent of the
other Party, and (c) not use such Confidential Information for any purpose
except those permitted by this Agreement.

7.2 Exceptions. A Party shall not have the obligations set forth in Section 7.1
with respect to any portion of such Confidential Information that it can show by
adequate documentation:

(a) is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

 

19



--------------------------------------------------------------------------------

Confidential

 

(b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from fee disclosing Party, as
demonstrated by receiving Party’s written records;

(c) is subsequently disclosed to the receiving Party without obligation of
confidentiality or limitation on use by a Third Party lawfully in possession
thereof without obligation to keep it confidential;

(d) has been published by a Third Party; or

(e) has been independently developed by the receiving Party without the aid,
application or use of Confidential Information.

7.3 Authorized Disclosure. Notwithstanding Section 7.1, a Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is necessary in the following instances:

 

  (a) filing or prosecuting Patents pursuant to Section 5;

 

  (b) Regulatory Filings;

 

  (c) prosecuting or defending litigation relating to Licensed Products;

 

  (d) complying with applicable laws and governmental regulations; and

 

  (e) disclosure, in connection with the performance of this Agreement or
exercise of the licenses or rights conveyed herein, to Affiliates, licensees,
sublicensees, employees, consultants, or agents of either Party, each of whom
prior to disclosure must be bound by substantially similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section 8.

7.4 Terms of the Agreement. The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties. Such
terms may be disclosed by a Party to individuals or entities covered by
Section 7.3(e) above, each of whom prior to disclosure must be bound by similar
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Section 7. Disclosure of the terms of this Agreement (but not
other Confidential Information received from the other Party) may also be made
by Licensee, under obligations of confidentiality and non use at least
equivalent in scope to those set forth in this Section 7, to actual or potential
bankers, lenders, investors, acquirors, acquisition targets, and strategic
partners of Licensee.

7.5 Publicity. Licensee shall be entitled, in its sole discretion, to make
public announcements regarding its Development and Commercialization of Licensed
Products. In addition, Licensee may make a public statement concerning the
Agreement or the progress of the Licensed Products where such statement is
required by law, applicable stock exchange regulation or legal proceedings. In
connection with any filing described in the foregoing sentence, Licensee shall
use commercially reasonable efforts to obtain confidential treatment of trade
secret

 

20



--------------------------------------------------------------------------------

Confidential

 

information. In any event, Licensee agrees to take all reasonable action to
avoid disclosure of Confidential Information except as permitted hereunder, and
shall cooperate with each other with respect to all such disclosures. Except as
explicitly permitted by this Agreement, neither Party will make any public
announcement regarding the terms of or events related to the Agreement without
the prior consent of the other Party.

7.6 Publications. Neither Licensor nor its employees, contractors,
investigators, directors, officers, or shareholders shall publish or present any
information with respect to any Licensed Product or Licensed Technology without
Licensee’s prior consent (which may be withheld in Licensee’s sole and final
discretion), except as required under Section 7.3(d).

 

8. TERM AND TERMINATION

8.1 Term. This Agreement shall become effective on the Effective Date and shall
continue on a Licensed Product-by-Licensed Product and country-by-country basis
until the earlier of (i) expiration of the Royalty Term with respect to the
applicable Licensed Product in the applicable country or (ii) the effective date
of termination pursuant to Section 8.2 or 8.3 (the “Term”). Upon expiration of
this Agreement pursuant clause (i) above, Licensee and its Affiliates shall have
the perpetual, unrestricted, fully-paid, royalty-free right, with rights of
sublicense, to make, have made, use, sell, offer for sale, and import Licensed
Products in the applicable country.

8.2 Termination by Licensee. Licensee may terminate this Agreement at any time
upon thirty (30) days prior written notice to Licensor.

8.2A Termination for Failure to Pay Upfront Fee. In the event the payment
required under Section 3.1 is not paid within thirty (30) days of the Effective
Date, this Agreement shall automatically terminate.

8.3 Mutual Termination Rights. Either Party will have the right to terminate
this Agreement upon the following:

(a) It reasonably believes that the other Party is in material breach of this
Agreement, in which case the non-breaching Party may deliver written notice of
such material breach to the other Party, such notice to describe in detail the
nature of such breach. The allegedly breaching Party shall have sixty (60) days
from receipt of such notice to cure such breach. Any such termination shall
become effective at the end of such 60-day period unless the breaching Party has
cured any such breach or default prior to the expiration of such 60-day period
(or, if such default is capable of being cured but cannot be cured within such
60-day period, the breaching Party has commenced and diligently continued
actions to cure such default provided always that, in such instance, such cure
must have occurred within one hundred twenty (120) days after notice thereof was
provided to the breaching Party by the non-breaching Party to remedy such
default); or

(b) the other Party is generally unable to meet its debts when due, or makes a
general assignment for the benefit of its creditors, or there shall have been
appointed a receiver, trustee or other custodian for such Party for or a
substantial part of its assets, or any case or

 

21



--------------------------------------------------------------------------------

Confidential

 

proceeding shall have been commenced or other action taken by or against such
Party in bankruptcy or seeking the reorganization, liquidation, dissolution or
winding-up of such Party or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law, and any such event shall have
continued for sixty (60) days undismissed, unstayed, unbonded and undischarged.
In such circumstances, the other Party may, upon notice to such Party, terminate
this Agreement, such termination to be effective upon such Party’s receipt of
such notice.

8.4 Effects of Termination.

(a) Except as set forth in Section 8.1, upon any termination of this Agreement,
all licenses granted by Licensor to Licensee under this Agreement shall
terminate and Licensee and its Affiliates shall cease Development and
Commercialization of all Licensed Products, provided that, notwithstanding the
foregoing, Licensee and its Affiliates shall have the privilege, subject to the
payment of royalties as required under Section 3, of (i) completing the
manufacture of any Licensed Products in the process of manufacture as of the
effective date of such termination (the “Termination Date”), (ii) selling such
Licensed Products and all finished Licensed Products in Licensee’s possession or
under its control as of the Termination Date for a period of one year following
the Termination Date upon commercially reasonable conditions, and
(iii) completing performance of all contracts entered into with third parties
prior to the Termination Date (1) for the marketing, sale, or manufacture of
Licensed Products or (2) requiring the use of technology claimed in the Licensed
Patents or Licensed Products for a period of one year following the Termination
Date. Notwithstanding any provision herein to the contrary, no termination of
this Agreement by Licensor shall be construed as a termination of any valid
sublicense granted by Licensee, Its Affiliates, or its sublicensees with respect
to the rights granted under this Agreement. Upon termination of this Agreement
by Licensor each sublicense shall, to the extent not imposing obligations on
Licensor in excess of those contained herein, be automatically assigned to
Licensor.

(b) Termination of this Agreement shall not terminate the obligations of
Licensee to make any payments then owing through the date of termination or the
obligations of confidentiality imposed on either party.

(c) The remedies set forth in this Section 8 are not exclusive, and shall not
limit any other legal or equitable remedies that are available to the parties.

8.5 Survival. The following provisions shall survive any expiration or
termination of this Agreement: Sections 1, 3.14, 6 (with respect to
infringements during the term of this Agreement), 7, 8.1, 8.4, 8.5, 9,3, 10, and
11, together with any sections referenced in such surviving provisions or
necessary to give them effect.

 

9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. Each Party represents and warrants
to the other that, as of the date hereof:

(a) it is duly organized and validly existing under the laws of its jurisdiction
of organization, and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

22



--------------------------------------------------------------------------------

Confidential

 

(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action;

(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material law
or regulation of any Governmental Authority having jurisdiction over it;

(d) it is aware of no action, suit or inquiry or investigation instituted by any
governmental agency that questions or threatens the validity of this Agreement;
and

(e) all necessary consents, approvals and authorizations of all Governmental
Authorities and other parties required to be obtained by such Party to enter
into this Agreement have been obtained (provided, however, that the foregoing
shall not be construed as a representation or warranty concerning governmental
authorizations and non-infringement of intellectual property rights of Third
Parties disclaimed in Section 9.3 below).

9.2 Licensor Representations and Warranties. Licensor represents, warrants, and
covenants that:

(a) Licensor has not, and during the term of the Agreement will not, grant any
right to any Third Party relating to Licensed Technology, Licensed Patents, or
Licensed Know-How which conflicts with the rights granted to Licensee hereunder;

(b) During the term hereof, Licensor will not, without the prior written consent
of Licensee, encumber any portion of the Licensed Technology, Licensed Patents,
or Licensed Know-How with liens, mortgages, security interests or another
similar interest that would give the holder the right to convert the interest
into ownership, unless the encumbrance is expressly subject to the licenses
herein;

(c) The Licensor has (or will have at the time performance is due) maintained
and will maintain and keep in full force and effect all agreements necessary to
perform its obligations, and grant the rights granted to Licensee, hereunder;

(d) Licensor does not have any present knowledge from which one would reasonably
conclude that the Licensed Patents are invalid or that Licensee’s exercise of
its rights hereunder would infringe patent rights of any Third Party;

(e) The Licensed Patents listed on Schedule 1.24 are, as of the Effective Date,
the only patents or patent applications Controlled by Licensor claiming Licensed
Products, any technology embodied or described in the Licensed Technology, or
the manufacture, use, or application of any of the foregoing.

(f) Each item included in the Licensed Patents that is registered, filed or
issued under the authority of an appropriate Governmental Authority is and at
all times has been in compliance with all legal requirements applicable thereto,
and all filings, payments, and other

 

23



--------------------------------------------------------------------------------

Confidential

 

actions required to be made or taken to maintain each item of the Licensed
Patents in full force and effect have been made by the applicable deadline.
Furthermore, (1) no application for a patent or for a copyright, mask work or
trademark registration or any other type of intellectual property protection
included in the Licensed Technology (including but not limited to Licensed
Patents) filed by or on behalf of Licensor or any licensor thereof with respect
thereto has been abandoned or allowed to lapse and (2) no provisional patent
application has expired without the filing of a nonprovisional patent
application that claims the benefit of such provisional patent application.

(g) Neither Licensor nor any Affiliate thereof is a party to or otherwise bound
by any oral or written contract or agreement that will result in any third party
obtaining any interest in, or that would give to any third party any right to
assert any claim in or with respect to, any rights granted to Licensee under
this Agreement;

(h) Licensor has furnished to Licensee all tangible manifestations of the
Licensed Technology which Licensor owns or possesses as of the Effective Date;

(i) Licensor has taken reasonable measures, using reasonable business judgment,
to protect the confidentiality of the Licensor Know How;

(j) With respect to the Licensed Technology and the technology claimed in the
Licensed Patents, as applicable:

1. none of the Licensed Patents is the subject of any pending interference,
opposition, cancellation or other protest proceeding;

2. relative to the Licensed Patents, the technology claimed therein, Licensed
Know-How, and Licensed Products, Licensor does not have any knowledge of any
claim pending, threatened, or previously made alleging infringement or
misappropriation of any patent, trade secret, or other intellectual property
right of any third party; and

3. Licensor is not aware of any Third Party activities which would constitute
misappropriation or infringement of the Licensed Technology (including but not
limited to Licensed Patents);

(k) Licensor owns all right, title, and interest to all Licensed Technology,
free and clear of any liens, claims, and encumbrances of any party, and none of
the Licensed Technology has been obtained by Licensor pursuant to any license or
other agreement with any third party (other than by assignment from the
Inventors);

(1) Licensor has not received nor been the subject of, nor is it aware of any
information for which one would reasonably expect Licensor to receive or be the
subject of, any correspondence or other action on the part of any Regulatory
Authority which would or could reasonably be expected to have a material adverse
effect on the Development or Commercialization of any Licensed Product;

 

24



--------------------------------------------------------------------------------

Confidential

 

(m) Licensor does not own or have rights to any Regulatory Approvals or
Regulatory Filings regarding any Licensed Product, and, to Licensor’s knowledge,
no Licensed Product or product incorporating or utilizing any Licensed
Technology has been approved by any Governmental Authority in any jurisdiction
for marketing or sale for human use;

(n) Licensor has not received, nor is it aware of, any information which would
or could reasonably be expected to have a material adverse effect on the
Licensee’s development or commercialization of any Licensed Products (including
but not limited to the obtaining of Regulatory Approvals);

(o) Licensor has not received from the FDA, the U.S. Drug Enforcement
Administration (“DEA”), or any similar state, local, federal, or foreign
Governmental Authority any written notice regarding the approvability or
approval of any Licensed Product. No Licensed Product has been withdrawn,
suspended or discontinued by the Licensor as a result of any action by the FDA,
the DEA or any similar state, local, federal, or foreign Governmental Authority,
either within or outside the U.S. (whether voluntarily or otherwise). With
respect to any Licensed Products, no officer, employee or, to the knowledge of
the Licensor, agent of the Licensor has made any untrue statement of a material
fact or a fraudulent statement to the FDA, DEA or any similar state, local,
federal, or foreign Governmental Authority, failed to disclose any material fact
required to be disclosed to the FDA, the DEA or any similar state, local,
federal, or foreign Governmental Authority, or committed an act, made a
statement or failed to make a statement that, at the time such act, statement or
omission was made, could reasonably be expected to provide a basis for the FDA,
the DEA or any similar state, local, federal or foreign Governmental Authority
to invoke the FDA’s policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any similar policy, nor has any director, officer,
employee or, to the knowledge of the Licensor, agent of the Licensor been
convicted of any crime or engaged in any conduct for which debarment is mandated
by 21 U.S.C. Article 335a(a) (or any similar law or regulation) or authorized by
21 U.S.C. Article 335a(b) (or any similar law or regulation);

(p) All necessary consents, approvals and authorizations of all Governmental
Authorities and other parties required to be obtained by Licensor to perform its
obligations under this Agreement have been obtained;

(q) Licensor does not own or Control any rights to any trademarks, service
marks, trade dress, or similar intellectual property rights with respect to
Licensed Products;

(r) As determined in accordance with applicable patent laws, there are no
inventors, named or unnamed, with respect to the technology claimed in the
Licensed Patents other than the inventors named on the Patents described on
Schedule 1.24; and

(s) Licensor owns all right, title, and interest to the Existing Materials, free
and clear of all liens, claims, and encumbrances, and the Existing Materials
conform to the description thereof provided on Schedule 4.3 without material
defect or contamination.

9.3 Disclaimer Concerning Technology. EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,

 

25



--------------------------------------------------------------------------------

Confidential

 

EXCEPT FOR THOSE SET FORTH IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (A) BOTH PARTIES
ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING THE DILIGENT EFFORTS OF THE PARTIES,
THERE ARE NO ASSURANCES THAT A LICENSED PRODUCT WILL BE SUCCESSFULLY DEVELOPED
OR COMMERCIALIZED BY LICENSEE, OR THAT REQUIRED GOVERNMENTAL APPROVALS IN
CONNECTION WITH THE MANUFACTURE, CLINICAL DEVELOPMENT AND/OR COMMERCIALIZATION
OF LICENSED PRODUCTS CAN OR WILL BE OBTAINED, AND (B) EACH PARTY EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, TO THE
CONTRARY.

 

10. INDEMNITIES; LIMITS ON LIABILITY

10.1 Mutual Indemnification. Subject to Sections 10.2 and 10.3, each Party
hereby agrees to indemnify, defend and hold the other Party, its Affiliates, its
licensees, and its and their officers, directors, employees, consultants,
contractors, sublicensees and agents (collectively, “Representatives”) harmless
from and against any and all damages or other amounts payable to a Third Party
claimant, as well as any reasonable attorneys’ fees and costs of litigation
arising out of any such Claim (as defined in this Section 10.1), (collectively,
“Damages”) resulting from claims, suits, proceedings or causes of action
(“Claims”) brought by a Third Party against a Party or its Representatives based
on: (a) material breach by the indemnifying Party of this Agreement, (b) failure
to comply with any applicable law, rule, or regulation by such indemnifying
Party in connection with the performance of its obligations hereunder or the
exercise of licenses or rights conveyed hereunder, or (c) gross negligence or
willful misconduct by such indemnifying Party, its Affiliates, or their
respective employees, contractors or agents, except, in each case, to the extent
such Damages arise from the gross negligence or willful misconduct of the other
Party or its Representatives.

10.2 Indemnification by Licensee. Licensee hereby agrees to indemnify, defend
and hold Licensor and its Representatives harmless from and against any Damages
resulting from Claims brought by a third party against Licensor or its
Representatives resulting directly or indirectly from Licensee’s Development,
Commercialization, manufacture, use or sale of Licensed Products, except to the
extent such Damages are subject to indemnification by Licensee pursuant to
Section 10.1.

10.3 Notification. In the event that any Third Party asserts a claim with
respect to any matter for which a Party (the “Indemnified Party”) is entitled to
indemnification hereunder (a “Third Party Claim”), then the Indemnified Party
shall promptly notify the Party obligated to indemnify the Indemnified Party
(the “Indemnifying Party”) thereof; provided, however, that no delay on the part
of the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then only to the
extent that) the Indemnifying Party is prejudiced thereby. Indemnifying Party
may assume the complete control of the defense, compromise or settlement of any
Third Party Claim (provided that any settlement of any Third Party Claim that
(i) subjects Indemnified Party to any non-indemnified liability or (ii) admits
fault or wrongdoing on the part of Indemnified Party will require the prior
written consent of such Indemnified Party, provided such consent will not be
unreasonably withheld),

 

26



--------------------------------------------------------------------------------

Confidential

 

including, at its own expense, employment of legal counsel, and at any time
thereafter Indemnifying Party will be entitled to exercise, on behalf of
Indemnified Party, any rights which may mitigate the extent or amount of such
Third Party Claim; provided, however, that if Indemnifying Party has exercised
its right to assume control of such Third Party Claim, Indemnified Party
(i) may, in its sole discretion and at its own expense, employ legal counsel to
represent it (in addition to the legal counsel employed by Indemnifying Party)
in any such matter, and in such event legal counsel selected by Indemnified
Party will be required to reasonably confer and cooperate with such counsel of
Indemnifying Party in such defense, compromise or settlement for the purpose of
informing and sharing information with Indemnifying Party; (ii) will, at
Indemnifying Party’s own expense, make available to Indemnifying Party those
employees, officers, contractors, and directors of Indemnified Party whose
assistance, testimony or presence is necessary or appropriate to assist
Indemnifying Party in evaluating and in defending any such Third Party Claim;
provided, however, that any such access will be conducted in such a manner as
not to unreasonably interfere with the operations of the businesses of
Indemnified Party; and (iii) will otherwise fully cooperate with Indemnifying
Party and its legal counsel in the investigation and defense of such Third Party
Claim.

10.4 Exclusion of Damages. IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY. NOTWITHSTANDING ANYTHING
TO THE CONTRARY, THE FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE INDEMNITY
OBLIGATIONS SET FORTH IN SECTIONS 10.1 AND 10.2 ABOVE OR EITHER PARTY’S
LIABILITY FOR PATENT INFRINGEMENT OR BREACH OF SECTIONS 2.1 OR 7.

 

11. MISCELLANEOUS

11.1 Entire Agreement; Amendment. This Agreement, including the exhibits
attached hereto, sets forth the complete, final and exclusive agreement and all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

11.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the

 

27



--------------------------------------------------------------------------------

Confidential

 

Parties, including without limitation, an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe; provided, however, the payment
of invoices due and owing hereunder shall not be delayed by the payer because of
a force majeure affecting the payer, unless such force majeure specifically
precludes the payment process.

11.3 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of North Carolina, excluding that body of
law known as choice of law, and shall be binding upon the parties hereto in the
United States and worldwide. All disputes with respect to this Agreement shall
be brought and heard either in the North Carolina state courts located in Wake
County, North Carolina, or the federal district court for the Eastern District
of North Carolina located in Raleigh, North Carolina. The parties to this
Agreement each consent to the in personam jurisdiction and venue of such courts
and agree that service of process upon them in any such action may be made if
delivered in person, by courier service, by telegram, by telefacsimile or by
first class mail, and shall be deemed effectively given upon receipt.

11.4 Notices. Any notices, approvals, or consents required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
if mailed by first class certified or registered mail, postage prepaid, or by
internationally recognized express delivery service or personally delivered.
Unless otherwise specified in writing, the mailing addresses of the Parties
shall be as described below:

 

For Licensor:    Bayer Pharmaceuticals Corporation    400 Morgan Lane    West
Haven, CT 06516    Attn:                                     Fax:
                                   For Licensee:    Dara BioSciences, Inc.   
4505 Falls of Neuse Road, Suite 125    Raleigh, NC 27609    Attn: John Didsbury,
Chief Scientific Officer    Fax: (919) 861-0239

11.5 United States Dollars. References in this Agreement to “Dollars” or “$”
shall mean the legal tender of the United States of America.

11.6 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

11.7 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior consent of the other, which
consent shall not be

 

28



--------------------------------------------------------------------------------

Confidential

 

unreasonably withheld; provided, however, that Licensee may make such an
assignment without Licensor’s consent (a) to an Affiliate or in conjunction with
a merger, acquisition, reorganization, consolidation, or sale of all or
substantially all of the business or assets of Licensee to which this Agreement
pertains, or (b) if Licensee or its Affiliates is required to, or reasonably
believes that it will be required to, divest any Licensed Product or a competing
product in order to comply with law or the order of any Governmental Authority
as a result of a merger or acquisition. This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the Parties. Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 11.7 shall be null and void and of no legal effect.

11.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.9 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments (including without limitation patent assignments), and to do
all such other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement.

11.10 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering into this Agreement may be
realized.

11.11 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

11.12 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

[SIGNATURE PAGE TO FOLLOW.]

 

29



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their proper
officers as of the date and year first above written.

 

DARA BIOSCIENCES, INC.     BAYER PHARMACEUTICALS CORPORATION BY:  

/s/ Richard A. Franco

    BY:  

/s/ R.C. Seaton

NAME:   RICHARD A. FRANCO     NAME:   R.C. SEATON TITLE:   PRESIDENT & CEO    
TITLE:   SR. VICE PRESIDENT

LOGO [g66149ex10_dp30.jpg]

 

30



--------------------------------------------------------------------------------

Schedule 1.24

Licensed Patents

WO 2003/011842 with Priority Date 2001-07-27: Indane acetic acid derivatives and
their use as pharmaceutical agents, intermediates, and method of preparation

WO 2003/089418 with Priority Date 2002-04-16: Indane acetic acid derivatives and
their use as pharmaceutical agents

WO 2004/058174 with Priority Date 2002-12-20: Indane acetic acid derivatives and
their use as pharmaceutical agents, intermediates, and method of preparation

WO 2004/098498 with Priority Date 2003-04-28: Indane acetic acid derivatives and
their use as pharmaceutical agents

WO 2004/011446 Al with Priority Date 2002-07-26; Indane, dihydrobenzofurane and
tetrahydronaphthalene carboxylic acid derivatives and their use as
antidiabetics*

WO 2004/082601 A2 with Priority Date 2003-03-13: Method of treating diabetes and
diabetes-related disorders*

 

* The parties acknowledge that the two patent applications designated with the
‘*’ may have been abandoned, in whole, in part, or with respect to certain
jurisdictions, prior to the Effective Date.



--------------------------------------------------------------------------------

Schedule 1.31

PPAR Assay

[***]



--------------------------------------------------------------------------------

Schedule 4.3

Existing Material

BAY 68-2959 in reasonable amounts to be agreed upon in good faith by the parties
as soon as reasonably practicable following the Effective Date based on the
amount available to Licensor.

For BAY 68-2959, the following material (research grade quality, non-GLP) is
available in amounts exceeding 1 g:

230 g [***] (intermediate for the synthesis of BAY 68-2959)

32 g Bay 68-2959 Lot. No. fje-57053-38-D

35 g Bay 68-2959 Lot. No. fje-57053-38-D hand ground

25 g Bay 68-2959 Lot. No. fje-57053-38-D micronized